Citation Nr: 0611841	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee replacement, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire.  

In October 2003, the RO denied the claim of entitlement to an 
increased rating for residuals of a total left knee 
replacement, currently evaluated as 30 percent disabling.  

This case was previously before the Board.  In February 2005, 
the Board remanded the issue for further development.  A 
review of the claims file demonstrates that the requested 
development has been accomplished.  

In March 2005, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2002, VA received the veteran's claim of entitlement 
to an increased rating for residuals of a total left knee 
replacement, currently evaluated as 30 percent disabling.  
The RO denied the claim in October 2003.  A review of the 
record reveals that additional development is necessary 
before the Board can adjudicate the claim of entitlement to 
an increased rating for residuals of a total left knee 
replacement, currently evaluated as 30 percent disabling.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain requirements that 
pertain to VA's duty to notify and assist.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  A review of the claims 
file reveals that at no time since the veteran filed the June 
2002 claim did the RO provide the veteran with the requisite 
notification letter pertaining to VCAA and VA's duty to 
notify and assist the veteran with respect to the claim of 
entitlement to an increased rating for residuals of a total 
left knee replacement.  

As a reminder, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the veteran is expected to provide; and (4) request 
or tell the veteran to provide any evidence in the his 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran has not 
received a correspondence outlining this information; 
therefore, on remand, the RO must provide the veteran with 
the requisite correspondence pertaining to VCAA and VA's duty 
to notify and assist.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed to 
substantiate the claim of entitlement to an increased rating 
for the residuals of the total left knee replacement, and he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
in the event that a higher rating is assigned.  Therefore, 
this case must also be remanded to provide the veteran with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), informing him that an effective date for the award 
of benefits will be assigned if an increased rating is 
awarded, as well as an explanation as to the type of evidence 
that is needed to establish an effective date.  

During the Board's March 2005 Travel Board hearing, the 
veteran's Accredited Representative stated that the most 
recent examination of the residuals of the total left knee 
replacement was performed by VA in September 2003 and the 
most recent evaluation of the veteran's residuals of the 
total left knee replacement was in February 2004 during a 
visit to the Orthopedic Clinic at the VA Medical Center 
(VAMC) in Manchester.  The Accredited Representative suggests 
that a more recent VA examination is necessary to adequately 
evaluate the residuals of the total left knee replacement.  

The veteran claims that the residuals of the total left knee 
replacement have essentially increased in severity.  As a 
reminder, the duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Accordingly, this claim is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  Send the veteran a notice letter 
which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
This letter must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.
(5) include the notice requirements as 
outlined in Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006) and as 
noted above (i.e. information regarding 
the disability rating and effective date 
to be assigned in the event of a grant of 
the claim of service connection).  

2.  Arrange for the veteran to undergo VA 
examination to determine the current 
level of severity for any residuals of 
the total left knee replacement.  The 
veteran's entire claims file, to include 
the service medical records and a copy of 
this REMAND, must be made available for 
review by the examining physician.  A 
notation to the effect that this record 
review took place should be included in 
the physician's report.  All appropriate 
tests and studies are to be performed, 
and if appropriate, X-rays should be 
taken.  All medical findings are to be 
reported in detail.  The examiner should 
do the following:

a) identify all of the veteran's 
residuals specifically attributable to 
the total left knee replacement.  

b) perform range of motion studies in 
degrees of flexion and extension.  The 
examining physician is also requested to 
answer the question of whether objective 
findings demonstrate that the residuals 
of the total left knee replacement result 
in weakened movement, excess 
fatigability, or incoordination.  The 
findings, if any, should be expressed in 
terms of the degree to which the 
residuals of the total left knee 
replacement result in additional 
limitation of motion due to weakened 
movement, excess fatigability, or 
incoordination.  The examining physician 
should render an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also be 
expressed in terms of the degree of 
additional limitation of motion due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion(s) 
rendered should be included in the 
examining physician's report.  

c) state whether the veteran's left knee 
is ankylosed, and if so, at what angle is 
the knee ankylosed.  

d) state whether there is impairment of 
the tibia and fibula, characterized by 
nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  

e) state whether the veteran has chronic 
residuals for the total knee replacement 
consisting of severe painful motion or 
weakness of the left knee.

3.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

5.  The RO should readjudicate this 
claim, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





